Citation Nr: 1200927	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-01 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date prior to September 1, 2005, for the grant of service connection for posttraumatic stress disorder (PTSD) and adjustment disorder with depression.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife




ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran had active duty from February 1968 to September 1969, including service in the Republic of Vietnam for which he was awarded the Purple Heart Medal, among other decorations and awards.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2006 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's claim was previously before the Board in February 2011 and remanded at that time to afford the Veteran a hearing.  He requested a video-conference hearing in connection with the current claim.  The hearing was scheduled and held in July 2011.  The Veteran and his wife testified before the undersigned Acting Veterans Law Judge (AVLJ) and the hearing transcript is of record.  Accordingly, the Board finds that the directives of the February 2011 remand order have been completed and that the Veteran's claim is before the Board for final appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

During the course of the appeal and again at the video-conference hearing, the Veteran and his representative alleged that VA had erroneously denied his earlier claim of entitlement to service connection for PTSD and an adjustment disorder with depression.  In particular, the Veteran cited the July 1984 RO decision as being clearly and unmistakably erroneous.  The Veteran requested that such decision be reversed or amended.  See generally, 38 C.F.R. § 3.105(a) (2011).  

In May 2011, the RO denied the Veteran's claim of clear and unmistakable error in its October 1983 and July 1984 decisions.  VA notified the Veteran of that decision, as well as his appellate rights, that same month.  To date, however, he has not filed a notice of disagreement with respect to the RO decision issued in May 2011 to initiate an appeal on the issue of clear and unmistakable error.  Indeed, the claim of clear and unmistakable error has not been certified to the Board on appeal at this time nor has it otherwise been fully developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim, and it will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2011).  The Board notes, however, that the Veteran has until May 10, 2012, to file a notice of disagreement to initiate an appeal on the RO's May 2011 determination regarding the absence of clear and unmistakable error in the October 1983 and July 1984 rating decisions.


FINDINGS OF FACT

1.  The Veteran originally filed a claim of entitlement to service connection for PTSD on March 13, 1984.  This claim was denied in a July 1984 RO rating decision.  The Veteran did not perfect an appeal on this decision; therefore, it is final.

2.  The Veteran sought to reopen his claim of entitlement to service connection for PTSD on January 21, 2003.  This claim was denied in a September 2003 rating decision.  The Veteran did not perfect an appeal on this decision; therefore, it is final.

3.  The Veteran sought to reopen his claim of entitlement to service connection for PTSD on September 1, 2005.  The RO granted service connection for PTSD and adjustment disorder with depression in a March 2006 rating decision, effective September 1, 2005.

4.  A subsequent rating decision dated February 2007 increased the Veteran's disability evaluation for PTSD and adjustment disorder with depression to 100 percent, effective September 1, 2005.   




CONCLUSION OF LAW

The criteria for an effective date prior to September 1, 2005, for a grant of service connection for PTSD and adjustment disorder with depression have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection.  The Veteran should also be informed that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran is challenging the effective date assigned following the grant of service connection for PTSD with adjustment disorder and depression.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the Board finds that the Veteran's claim has been substantiated, additional notice is not required.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was also afforded a VA psychiatric examination in conjunction with his service connection claim for PTSD.  This examination evaluated the Veteran's psychiatric disability in conjunction with his prior history and described it in sufficient detail so the Board's evaluation of it was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran also testified at a video-conference hearing in July 2011 in support of his claim.  In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  

Finally, there is no sign in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to assist has been fulfilled.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Factual Background and Analysis

The Veteran testified in July 2011 that he was entitled to an effective date prior to September 1, 2005, for a grant of service connection for a psychiatric disorder, characterized as PTSD and adjustment disorder with depression.  He stated that the manifestations of that disorder were caused, primarily, by his experiences in the Republic of Vietnam.  He further stated that those manifestations were present since at least 1983, when he first sought treatment for a psychiatric disorder.  Therefore, he maintained that an effective date prior to September 1, 2005, was warranted.  In addition to the Veteran's testimony, his representative has submitted statements, such as that dated in January 2011, suggesting that in July 1984 the Veteran had a separate and distinct claim of entitlement to service connection for adjustment disorder with depression which remains open and unadjudicated.  As such, the representative contends that the pending, unadjudicated claim provides the basis for an earlier effective date for the grant of service connection.  

By way of history, the RO received the Veteran's initial claim of entitlement to service connection for PTSD on March 13, 1984.  The RO denied the claim, restyled as service connection for "adjustment disorder with depressed" (claimed as PTSD), by way of a rating decision dated July 1984.  In so doing, the RO considered the evidence then of record, including the report of the Veteran's September 1983 VA hospitalization for symptoms of PTSD and depression.  However, the RO found the record negative for an established diagnosis of PTSD.  Absent such diagnosis, the Veteran did not meet the criteria for service connection and the RO denied the claim.  The Veteran was notified of that decision and provided his appellate rights, but did not perfect an appeal on this decision; therefore, it is final.

On January 21, 2003, the Veteran requested that the RO reopen his claim of entitlement to service connection for PTSD.  However, the RO found that the evidence remained negative for a diagnosis of PTSD and that the Veteran had not submitted new and material evidence with which to reopen the claim.  Therefore, the RO confirmed and continued its prior denial of service connection for adjustment disorder with depression (claimed as PTSD) by way of a rating decision dated September 2003.  The Veteran was notified of that decision and provided his appellate rights, but did not perfect an appeal on this decision; therefore, it is final.

On September 1, 2005, the RO received the Veteran's request to reopen his claim of entitlement to service connection for PTSD.  Unlike his previous claims, he submitted evidence showing a diagnosis of PTSD.  In March 2006, the RO found that not only was such evidence new and material for the purpose of reopening the claim, it found the evidence sufficient to support a grant of service connection for PTSD and adjustment disorder with depression.  The RO evaluated the Veteran's disability as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective September 1, 2005.  Following the submission of additional evidence, the RO initially confirmed the Veteran's 30 percent schedular evaluation under Diagnostic Code 9411 in a May 2006 rating decision.  Thereafter, the RO assigned a 100 percent schedular evaluation for PTSD and adjustment disorder with depression under Diagnostic Code 9411, effective September 1, 2005.  See February 2007 rating decision.  The Veteran disagreed with the effective date assigned and this appeal ensued.  

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011).

The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2011).  See Leonard v. Principi, 405 F.3d 1333 (Fed. Cir. 2005); Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also, Lapier v. Brown, 5 Vet. App. 215 (1993).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2011); see also, MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).

An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a) (2011); see also, King v. Shinseki, 23 Vet. App. 464, 470-71 (2010) (holding that a veteran's statements recorded during a VA examination expressing a wish or desire to obtain service connection did not constitute new and material evidence or informal requests to reopen his previously disallowed service connection claim for schizophrenia).  Such a communication may be from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.

Initially, the Board will address the Veteran's contention that there remains a pending, unadjudicated claim of entitlement to service connection for adjustment disorder with depression which dates back to September 1983.  In this regard, the representative cited 38 C.F.R. § 3.157 for the proposition that the Veteran's September 1983 hospitalization report constituted an informal claim of service connection for this disability.  

According to 38 C.F.R. § 3.160(c), a pending claim is defined as "an application, formal or informal, which has not been finally adjudicated").  A claim remains pending until it is finally adjudicated.  Adams v. Shinseki, 568 F.3d. 956, 960 (Fed. Cir. 2009).  A finally adjudicated claim is defined as "an application, formal or informal, which has been allowed or disallowed by an agency of original jurisdiction."  38 C.F.R. § 3.160(d).  Such an action becomes "final" by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earliest.  Id.    

However, the United States Court of Appeals for the Federal Circuit found that if a veteran's claim for service connection benefits is left pending without a final adjudication, the claim may be addressed when a subsequent claim for the same disability is adjudicated by VA.  See Jones v. Shinseki, 619 F.3d. 1368, 1373 (2010); see also, Williams v. Peake, 521 F.3d. 1348, 1350-51 (2008).  This is known as the "implicit denial rule."  Jones, 619 F.3d. at 1373.

Recently, the Court provided additional guidance regarding the implicit denial rule.  In Cogburn v. Shinseki, 24 Vet. App. 205 (2010), the Court found that the application of the implicit denial rule did not violate a claimant's constitutional rights to due process.  However, in analyzing the applicability of the implicit denial rule the Court outlined several factors for consideration, including (1) the relatedness or specificity of the claims (i.e., whether the claims were identical or closely related); (2) the specificity of the adjudication (i.e., whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well); (3) the timing of the claims (i.e., the closer the claims are filed to one another, the more likely that a reasonable person would understand that an earlier claim was implicitly denied by the adjudication of a subsequent claim); and (4) whether the claimant was represented (i.e., relevant in determining the degree to which a pleading will be liberally construed in terms of what disability was initially claimed and how any decision based on the implicit denial doctrine is interpreted).

After reviewing the evidence of record, the Board finds that there is no pending, unadjudicated claim of entitlement to service connection for adjustment disorder with depression dating back to September 1983.  An informal claim is any communication indicating an intent to apply for one or more benefits, and must identify the benefit sought.  38 C.F.R. § 3.155(a).  Although 38 C.F.R. § 3.157(a) allows reports of examination or hospitalization to be used as the basis to reopen a claim in limited circumstances, the Veteran's September 1983 hospitalization report to which he directs the Board's attention was generated for treatment purposes and cannot be interpreted to indicate an intent to apply for one or more benefits nor does it identify the benefit sought (i.e., service connection for adjustment disorder with depression).  38 C.F.R. § 3.155(a).  Additionally, the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  See Brannon, 12 Vet. App. at 35.
 
While 38 C.F.R. § 3.157(b) allows reports of examination or hospitalization to be accepted as informal claims to reopen, the reports must relate to a disability for which service connection was previously established or when a claim specifying the benefit sought on appeal is received within one year from the date of such examination, treatment, or hospital admission.  In this regard, the Veteran was not service-connected for adjustment disorder with depression at the time of the September 1983 hospitalization in question.  Although the Veteran subsequently filed a service connection claim for PTSD in March 1984 (i.e., within one year from the date of the September 1983 hospitalization), the March 1984 statement from the Veteran specifically requested that his claim of entitlement to service connection for PTSD be reopened.  This statement contained no references to adjustment disorder with depression.  

The Board acknowledges that pursuant to Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) a claim for PTSD cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim.  However, the RO specifically considered the claim of entitlement to service connection for adjustment disorder with depression in the July 1984 rating decision.  The RO noted this disability in its discussion, restyled the claim as service connection for "adjustment disorder with depressed" (claimed as PTSD), and found that adjustment disorder with depressed" (claimed as PTSD), was non-service-connected.  In addition, the  RO considered and denied a claim to reopen entitlement to service connection for adjustment disorder with depression (claimed as PTSD) in its September 2003 decision on the grounds that the Veteran failed to submit new and material evidence.  The Veteran was notified of both the July 1984 and September 2003 decisions and provided his appellate rights, but did not appeal either decision.  Therefore, these decisions are final.  

In light of the foregoing, the Board finds that the July 1984 and September 2003 denials of adjustment disorder with depression (claimed as PTSD) extinguished any "pending" status of any informal claim for the same disability reasonably raised by the September 1983 hospitalization report.  See Jones, 619 F.3d. at 1373; Williams, 521 F.3d. at 1351 (noting that a subsequent final adjudication of a claim which is identical to a pending claim that has not been finally adjudicated terminates the pending status of the earlier claim).  Moreover, the Federal Circuit in Williams stated that the notice given that the later claim has been disallowed informed a veteran that his service connection claim had failed and it afforded him the opportunity to appeal the decision.  

Looking to Cogburn for additional guidance, the Board notes that both claims (filed in March 1984 and January 2003, respectively) were treated as being for an identical condition (i.e., adjustment disorder with depression, claimed as PTSD).  In particular, the September 1983 hospitalization and March 1984 service connection claim occurred within close time proximity to each other.  Although it is unclear from the record the extent to which the Veteran was represented, if at all, when he filed the March 1984 and January 2003 claims, the Board nevertheless finds that a reasonable person could be expected to understand that compliance with the July 1984 and January 2003 rating decisions (and the subsequent notice letters) was required in order to prosecute the service connection claim for adjustment disorder with depression and that failure to provide the requested information would result in denial of not only the current claim, but also the previously filed identical claim as well. 
Thus, the July 1984 and September 2003 rating decisions are final, and as a consequence, any pending informal service connection claim for adjustment disorder with depression stemming from the September 1983 hospitalization is subsumed by these decisions and constitutes a final adjudication of the original claim.  Williams, 521 F.3d. at 1350-51; Cogburn, 24 Vet. App. at 213.

The Veteran strenuously maintains that his PTSD is the result of his stressors in the Republic of Vietnam, and that those stressors had been verified at the time of his VA hospitalization in 1983.  Therefore, he maintains that the effective date of service connection for PTSD and adjustment disorder with depression should, at the very least, revert to that period of hospitalization.  

In this case, the Board cannot find any basis to support an assignment of an effective date earlier than September 1, 2005, for the grant of service connection for PTSD and adjustment disorder with depression.  Pertinent regulations outlined above explicitly indicated that the effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  

As noted above, claims of service connection for PTSD were denied in July 1984 and September 2003.  The Veteran was notified of these decisions and provided his appellate rights, but did not perfect an appeal.  Therefore, these decisions are final.  Although service connection was ultimately granted following the Veteran's September 1, 2005 request to reopen his service connection claim, applicable VA law and regulations make clear that the effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  The latter date in this case is September 1, 2005, the date of receipt of the new claim to reopen service connection for PTSD. 

An effective date prior to September 1, 2005 could be assigned provided that there was evidence of a pending, unadjudicated claim of entitlement to service connection for a psychiatric disorder, received between September 2, 2003 (i.e., the time of the last final denial) and September 1, 2005, (i.e., the current effective date and the date that the RO received the Veteran's reopened claim).  During that timeframe, however, a review of the claims file shows no evidence or any communication from the Veteran or his representative which could be construed as a pending, unadjudicated formal or informal claim of entitlement to service connection for a psychiatric disorder.  Therefore, there is no pending, unadjudicated service connection claim for a psychiatric disorder prior to the September 1, 2005 claim to reopen filed by the Veteran.  Accordingly, the Veteran is not entitled to an effective date earlier than September 1, 2005 for the grant of service connection for PTSD and adjustment disorder with depression and the appeal is denied.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim for an effective date prior to September 1, 2005, for the grant of service connection for PTSD and adjustment disorder with depression, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an effective date prior to September 1, 2005 for a grant of service connection for PTSD and adjustment disorder with depression is denied.



____________________________________________
D. TRASKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


